The acceptance of the plaintiff's offer by the defendants, and the plaintiff's knowledge of such acceptance, were necessary to the completion of the agreement, and the evidence objected to by the plaintiff tended to show such acceptances and knowledge, and was competent for that purpose.
The plaintiff and Horace could agree on a settlement, in which the former was to give up the note and mortgage to the defendants; and if such agreement was made, the defendants, who were the mortgagors, had the right, after acceptance, to insist upon it. The benefit which the plaintiff received from one part of the agreement, paid the note and discharged the mortgage as between him and the defendants, though not produced and given up; and the note and mortgage, once paid and discharged, could not be revived in favor of the plaintiff without the defendants' consent. Bowman v. Manter, 33 N.H. 530; Furbush v. Goodwin, 25 N.H. 425. Proceedings by Horace to open the settlement would not be a waiver of acquired rights by these defendants, who had never been partners, and his acts, without their authority, interference, or consent, would not bind them. Exceptions overruled.
Judgment for the defendants.
DOE, C. J., did not sit.